McClain, J.
1. Defective .7 . A ' ofEinjury”otice The motion for' a directed verdict was *624sustained ■ on the ground that plaintiff’s verified statement of claim for. damages required by Code, section 1051 (ap- „ plicable to cities under special charter), was insufficient. That section requires that such sufficiency. claim shall be presented to the council or filed with the clerk within thirty days after the alleged injury or damage was sustained, and shall state “ the amount, nature, and cause of such injury or damage, and the time when and the place where such injury occurred, and the particular defect or negligence of the city of its officers which it is claimed caused or contributed to the injury or damage.” The statements of the notice given are that plaintiff “ was injured [on a date named] by falling on a crossing at Ninth and Warren streets, in the said city, the said crossing being at the time, very icy and in a dangerous condition, and she, attempting to cross the same in the exercise of due care, fell and injured herself severely, from the effect of which said injuries she is still suffering,” and she demands $500 “ for the pain, suffering, and other damages which she has suffered on account of the said injuries which were due to the negligence of the said city in not causing the removal of the said ice and snow at the said place, the same having been in a dangerous condition for a long time prior thereto.”
A notice which in fact points out the place of the accident with sufficient definiteness to reasonably enable the officers of the city to investigate the conditions under which it is alleged to have happened sufficiently complies with the purpose of the statute. Now, it does not appear in this record that there was any other crossing at Ninth and Warren streets in the defendant city than the one in which the plaintiff was injured, and if, on proceeding to the crossing of said streets, the officers would have found but one-crossing, they were sufficiently advised by the notice that such crossing was the one on which plaintiff claimed to have been injured. On the face of it the notice is somewhat ambiguous, as it does not indicate whether the accident - o'c'curted whilé'plaintiff , was on *625one of four sidewalk crossings which might have existed at the intersection of said streets. But it does not appear that there were four sidewalk crossings, and it has frequently been held that the sufficiency of the notice must be determined in view of the circumstances. Pardey v. Mechanicsville, 112 Iowa, 68; Owen v. Ft. Dodge, 98 Iowa, 281; Rusch v. Dubuque, 116 Iowa, 402; Giles v. Shenandoah, 111 Iowa, 83; Benson v. City of Madison, 101 Wis. 312 (77 N. W. 161). The statutory requirement of notice is to be liberally construed, to the end that parties having meritorious claims shall not be cut off by a mere technicality as to the form of notice to be required. Schnee v. Dubuque, 122 Iowa, 459; Perry v. Clarice County, 120 Iowa, 96.
2. Same. Something is said in argument as to the sufficiency of the notice in which only $500 is claimed to support an action for the recovery of a larger amount; but that question is not before us. At most, the effect of stating a less sum in the notice than that subsequently claimed would be to limit plaintiff’s recovery to the amount named in the notice. Van Camp v. City of Keokuk, 130 Iowa, 716.
The court erred in directing a verdict for the defendant; and the judgment is reversed.